              Case 5:21-cv-00285-F Document 10 Filed 04/27/21 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA


    CHARLES VINCENT COLLINS,                   )
                                               )
       Petitioner,                             )
                                               )
    -vs-                                       )      Case No. CIV-21-0285-F
                                               )
    FNU LNU,                                   )
                                               )
       Respondent.                             )

                                         ORDER

           Petitioner Charles Vincent Collins, a state prisoner proceeding pro se, seeks
habeas relief under 28 U.S.C. § 2254, challenging the constitutionality of his state
court conviction. Doc. no. 1. Petitioner’s pleadings are liberally construed.
           On April 7, 2021, Magistrate Judge Gary M. Purcell entered a Report and
Recommendation (the Report, doc. no. 7), recommending the court dismiss the
petition, without prejudice, based on petitioner’s failure to exhaust state court
remedies. This recommendation was made on initial screening under Rule 4 of the
Rules Governing Section 2254 Cases. Petitioner objected to the Report. Doc. no. 9.
As required by 28 U.S.C. §636(b)(1), the court has reviewed the Report in its entirety
and has reviewed all objected to matters de novo.
           Petitioner seeks relief from his state court convictions and sentences1 under
McGirt v. State of Oklahoma, ___ U.S. ___, 140 S. Ct. 2452 (2020). He argues the



1
 The challenged convictions and sentences were entered in State v. Collins, Case No. CRF-1993-
459, The District Court of Pottawatomie County, State of Oklahoma.
           Case 5:21-cv-00285-F Document 10 Filed 04/27/21 Page 2 of 3




State of Oklahoma did not have jurisdiction over his criminal case because the
underlying crimes were committed on Indian land and the victim was Indian. His
petition acknowledges he has not raised a McGirt argument before a state court.
Doc. no. 1, pp. 5-6 of 14.2 His objection to the Report likewise concedes that he has
not sought post-conviction relief in state court based on McGirt. His objection
argues that doing so would be futile because the state court denied relief in earlier,
post-conviction proceedings in which petitioner sought relief on other grounds.
Petitioner argues “the State Court has no respect for the United States Constitution
or their own rules of Post Conviction, and demonstrates that filing a second Post
Conviction in exhaustion of my remedies would be futile.” Doc. no. 9, p. 2 of 3.
       In Crank v. Jenks, 224 Fed. Appx. 838 (10th Cir. 2007), unpublished, Mr.
Crank argued it would be futile to file a state habeas petition.3 The court of appeals
denied a certificate of appealability, stating: “We will not excuse a failure to exhaust
state remedies unless it is affirmatively shown that resort to them would be useless.”
Id. at 839, quoting Clonce v. Presley, 640 F.2d 271, 273 (10th Cir. 1981).
       Here, as in Crank, petitioner has not made an affirmative showing that a state
habeas petition seeking relief based on McGirt would be futile. Accordingly, the
court rejects petitioner’s futility argument.
       Having conducted de novo review of all objected to matters, petitioner’s
objections to the Report are DENIED.                     Doc. no. 9.          The Report and
Recommendation of the Magistrate Judge is ACCEPTED, ADOPTED and


2
 This order cites documents by the electronic case filing (ecf) page numbers found at the top of
each as-filed page.
3
  The federal district court dismissed the petition and denied a certificate of appealability (COA),
finding that Mr. Crank had not exhausted his state remedies. Mr. Crank then sought a COA from
the court of appeals. Id. at 839.



                                                 2
             Case 5:21-cv-00285-F Document 10 Filed 04/27/21 Page 3 of 3




AFFIRMED. Doc. no 7. In accordance with the Report, the petition for habeas
relief is DISMISSED without prejudice based on petitioner’s failure to exhaust state
court remedies. A certificate of appealability is DENIED.
        IT IS SO ORDERED this 27th day of April, 2021.




21-0285p001.docx




                                         3
